      Case 1:20-cv-03668-GHW-SDA Document 68 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/18/2021
 Samantha Siva Kumaran, et al.,

                                Plaintiffs,
                                                            1:20-cv-03668 (GHW) (SDA)
                   -against-
                                                            ORDER
 National Futures Association, et al.

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a Letter Motion to seal certain portions of the Guaranty & Fee

Agreement filed at ECF No. 58-1. (2/17/21 Letter Motion, ECF No. 65.) Having reviewed

Defendant Kadlec’s bases for the proposed redactions and Plaintiff’s objections (see 2/9/21

Letter, ECF No. 67), the motion to seal is GRANTED for the reasons set forth below.

       Under the three-part test articulated by the Second Circuit in Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006), the Court must: (i) determine whether the documents in

question are “judicial documents;” (ii) assess the weight of the common law presumption of

access to the materials; and (iii) balance competing considerations against the presumption of

access. Id. at 119–20. Here, the Guaranty & Fee Agreement is attached as an exhibit to the

Amended Complaint and, thus, qualifies as a judicial document. See Coventry Capital US LLC v.

EEA Life Settlements, Inc., No. 17-CV-07417 (VM) (HBP), 2017 WL 5125544, at *2 (S.D.N.Y. Nov.

2, 2017). However, as Defendant Kadlec points out, the Amended Complaint does not reference

or quote the material that he is seeking to file under seal. (2/17/21 Letter Motion at 1.)

Accordingly, the Court finds that the presumption of access to the information contained in the

proposed redactions is comparatively low. In any event, the Court finds that the proposed
      Case 1:20-cv-03668-GHW-SDA Document 68 Filed 02/18/21 Page 2 of 2




redactions are narrowly tailored to protect competitive business information and that this

consideration justifies sealing under the third Lugosch factor. See, e.g., Regeneron Pharm., Inc. v.

Novartis Pharma AG, No. 1:20-CV-05502 (AJN), 2021 WL 243943 (S.D.N.Y. Jan. 25, 2021)

(narrowly tailored requests to protect confidential business information outweighed

presumption of public access). For these reasons, the Letter Motion to seal is GRANTED.

SO ORDERED.

DATED:         New York, New York
               February 18, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
